Citation Nr: 1454257	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following amputation of the right 5th toe performed during a VA hospitalization from February 5, 1998, to February 12, 1998.
 
2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998.
 
3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999.
 
4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000.
 
5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001.
 
6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001.
 
7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002.
 
8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002. 

9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005.
 
10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to September 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2014).  The case was remanded by the Board for additional development in January 2013, August 2013, and January 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  An additional disability manifested by amputation of the right 5th toe, performed during a VA hospitalization from February 5, 1998, to February 12, 1998, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

2.  An additional disability following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

3.  An additional disability during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

4.  An additional disability during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

5.  An additional disability during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

6.  An additional disability during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

7.  An additional disability during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

8.  An additional disability during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

9.  An additional disability during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

10.  An additional disability during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by amputation of the right 5th toe, performed during a VA hospitalization from February 5, 1998, to February 12, 1998, claimed as due to treatment received at the VA medical center (VAMC), have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).
 
2.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  

6.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  

7.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  

8.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  

9.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  

10.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice regarding the claim for compensation pursuant to 38 U.S.C.A. § 1151 was provided in March 2010.  

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Additionally, in April 2013, a VA examination was conducted, and in two subsequent reviews by the examiner, opinions were obtained that are considered to be adequate for rating purposes.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted for additional disability resulting from VA treatment for foot disorders that he received over the years under 38 U.S.C.A. § 1151.  He asserts that the disabilities were the result of fault on the part of VA.  During testimony at the Board hearing in August 2012, he stated that he initially injured his right foot when he dropped a paint can on his fifth toe.  He states that as a result of treatment he received at the VAMC, he required an amputation of that toe.  He went on to state that he developed serious infections of additional toes requiring further toe amputations.  He related that on one occasion, he received a debridement procedure while still in a hospital bed, without the medical care providers using gloves or other precautions against infection.  He also stated that several of his toes were amputated in error, specifically during the hospitalizations in June 1999 and July 2005.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 ; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  Entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Entitlement may also be established on a showing of an event not reasonably foreseeable.  

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative, in compliance with  38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Review of the medical evidence shows that the Veteran underwent a series of treatments on both of his feet, beginning in 1998.  In February 1998, he was admitted to the hospital with a gangrenous right fifth metatarsal.  Amputation of the fifth digit of the right foot was undertaken at that time, but the Veteran was readmitted to the hospital later that month for further debridement of the area.  In June 1999, it was noted that he had presented with a cellulitis and purulent foot infection involving the fourth and fifth toes and that amputations had been performed, but the bones had not been resected due to a fear secondary infection from the purulence of the subcutaneous tissue.  He was now brought into the operating room so that resection could be undertaken to healthy bone in an effort to get the infection under control and healed.   In November 2000, the Veteran presented with pus and drainage from a plantar wound of the right foot.  He had noted this new ulcer four days prior to admission.  It was noted that his past medical history was significant for insulin-dependent diabetes mellitus, hypertension and asbestos exposure, as well as a history of right fourth and fifth toe amputations.  The Veteran underwent a right foot irrigation and debridement, without complication.  

In February 2001, the Veteran was again admitted to the VAMC with a history of diabetes, hypertension and a Charcot's foot.  In addition, a history of osteomyelitis with Methicillin-resistant Staphylococcus Aureus (MRSA) was noted.  He was admitted to the clinic for infection control and started on intravenous antibiotics.  He was taken to the operating room where irrigation and debridement of the right lower extremity were performed.  He was told that his foot might require amputation and he was discharged home with instructions to continue intravenous antibiotics at home, with follow-up care at the VAMC vascular clinic.  In September 2001, he was readmitted to the VAMC for a right third toe amputation and debridement of the right plantar foot.  He underwent the procedures without compilation and was discharged on intravenous antibiotics.  

In February 2002, he was again admitted for a right foot abscess.  It was noted that he had a history of diabetes mellitus and Charcot's foot.  He had had numerous infections of the right lower extremity in the last several years and was status post amputation of the right third toe in 2001, right fourth toe in 1999, and right fifth toe in 1998.  He also had a history of osteomyelitis of the right foot and now complained of a lump on the medial aspect of his right ankle.  On admission, examination revealed an ulcer on the right heel that was 1.5 cm and almost healed as well as a 4 X 4 cm area of fluctuance and mild erythema on the right ankle.  Given the Veteran's history of diabetes and repeated infections, he was admitted for IV antibiotics before any debridement was attempted.  During the course of hospitalization, the right abscess was lanced at the bedside with production of purulent material.  He was irrigated profusely at bedside, subsequently packed wet-to-dry dressings, and given additional antibiotics.  The erythema around the wound decreased, but he continued to have purulent drainage that was cultured and found to be MRSA positive.  Given the continued drainage, he was sent to the operating room for formal irrigation and debridement.  He tolerated these procedures well, but X-ray studies of the ankle were consistent with osteomyelitis.  His postoperative course was uncomplicated.  He was discharged with instructions for follow-up treatment with the Infectious Disease Service.  

In September 2002, the Veteran was admitted to the VAMC for incision and drainage of an infected left foot abscess, with removal of a fractured left fourth phalanx.  In July 2005, the Veteran was treated for complaints of pain related to left foot cellulitis.  He was hospitalized and underwent a left second toe amputation.  In July 2010, the Veteran was hospitalized with a diagnosis of left great toe osteomyelitis.  The Veteran underwent an amputation of the left great toe and distal metatarsal phalangeal joint.  Following surgery, the amputation site was shown to be clean and without signs or symptoms of infection.  

Review of the record includes consent forms signed by the Veteran for each of the surgical procedures outlined above.  Those forms include various possible complications, including amputation residuals.  

An examination was conducted by VA in April 2013.  At that time, the examiner was requested to render an opinion regarding whether it was at least as likely as not that any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care and medical and surgical treatment of the Veteran's feet from February 1998 to present.  The examiner opined that it was not at least as likely as not that malpractice (carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault) on the part of VA had caused the Veteran to suffer amputation of his toes or infections of his feet.  In support of this opinion, the examiner stated that review of the medical records showed that the Veteran had been diabetic since 1977 and that there was documentation in the treatment records, including the change from oral medication to insulin therapy and the development of diabetic retinopathy and neuropathy, that his glycemic control was unsatisfactory.  It was further noted that neuropathy could lead to foot trauma and subsequent infection that diabetics are more susceptible to than those without diabetes.  This is particularly true in diabetics who have poor glycemic control.  Thus, the foot infections and eventual amputations were most likely a result of the Veteran's diabetes.  The examiner went on, however, to comment on whether the events for which the Veteran received treatment were reasonably foreseeable.  After first stating that it was at least as likely as not that the amputations of the toes and infections were due to an event not reasonably foreseeable or were themselves events not reasonably foreseeable, they were most likely the result of the Veteran's diabetes and were complications of diabetes.  Again, the examiner commented that poor glycemic control and neuropathy resulted in trauma, which led to infections and eventual amputation.  The lack of sensation in the feet, in combination with a higher susceptibility to infections due to poor glycemic control were most likely the cause of the amputations and foot infections.  

In November 2013, the examiner who conducted the April 2013 VA examination rendered a supplemental medical opinion.  After review of the medical evidence, including follow-up outpatient treatment, it was the examiner's opinion that there was no additional disability such as with infection or osteomyelitis.  There was no medical evidence or documentation that additional disability resulted from the hospitalizations or follow-up treatment.  The infections and osteomyelitis developed as a result of chronic diabetes and poor blood flow to the feet as demonstrated in X-ray studies showing bilateral vascular calcifications and sclerosis.  Moreover, it was not at least as likely as not that any additional disability, including amputations, resection infection, or osteomyelitis was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care or medical or surgical treatment.  In reply to specific contentions made by the Veteran, it was noted that there was no medical evidence or documentation that during a June 1999 hospitalization, that the third toe was cut by mistake or that, during the hospitalization in July 2005, the surgery on the left 4th toe was a mistake, and that it should have been the left 2nd toe.  In fact, the amputation in July 2005 was of the 2nd toe.  Further, it is not at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms.  The medical documentation revealed proper follow-up care and treatment and that there was no additional disability, other than the actual amputations and resections, caused by VA treatment.  The risks involved were the type of risks that a reasonable health care provider would have disclosed in connection with VA informed consent procedures.  

In April 2014, the VA examiner who examined the Veteran in April 2013 rendered an additional supplemental opinion regarding additional contentions made by the Veteran's representative regarding MRSA infections and X-ray studies from 2000 that reportedly revealed what appeared to be two needles in the Veteran's right big toe.  After reviewing the medical evidence, the examiner stated that the finding of two needles in the Veteran's right big toe were not related to any treatments or procedures performed during the hospitalizations at issue.  The first X-ray mentioning this foreign body in the right great toe was dated in February 1998 when no procedure involving the right great toe was documented.  Regarding MRSA, it was noted that the infections, including MRSA and osteomyelitis, that developed were the result of his chronic diabetes and poor blood flow to the feet, which were in turn demonstrated by X-ray studies of the feet that revealed bilateral vascular calcifications and sclerosis.  The examiner reiterated his previous opinions that it was not at least as likely as not that any additional disability, including amputation, resection infection, or osteomyelitis, was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; that the medical documentation revealed proper follow-up treatment of the Veteran's symptoms and conditions following multiple debridements and procedures and appropriate antibiotic treatments of the foot conditions; and that there was no additional disability caused by VA treatments other than the foreseen amputations and resections, which were risks that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Veteran underwent numerous procedures to treat infections that, in the sole medical opinions in the record, were the result of residuals of his non-service-connected diabetes mellitus and poor blood flow to the feet.  The examiner gave clear rationale regarding the worsening of the diabetes over the years, with increased need for insulin and complications such as diabetic retinopathy and neuropathy.  The neuropathy in particular was implicated in the development of infections that caused the need for amputations and debridements during the 10 episodes of medical treatment that are involved in this case.  While the Veteran did have MRSA complications, these were not shown to have been caused specifically by lack of care during the treatments.  While the Veteran did contend that he underwent a debridement while in a bed in the hospital, the record actually shows that he underwent the lancing of a right abscess with irrigation at bedside.  Although additional treatment in the operating room was needed, there is no indication and no medical opinion in the record that this procedure led to additional disability.  

Regarding the opinion rendered in April 2013, that the procedures that were undertaken by VA were not reasonably foreseeable, it is noted that the examiner amended this opinion in the two subsequent supplemental opinions to indicate that there was no additional disability caused by VA treatments, other than the foreseen amputations and resections.  Under these circumstances, the Board finds no basis for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 5th toe performed during a VA hospitalization from February 5, 1998, to February 12, 1998, is denied.
 
Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002, is denied. 

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


